ELECTROGLAS ANNOUNCES FIRST QUARTER Fiscal 2008 Results SAN JOSE, CALIF. —September 20, 2007—Electroglas, Inc. (Nasdaq:EGLS), a leading supplier of wafer probing and software solutions for the semiconductor industry, today reported its operating results for the first fiscal quarter ended September 1, 2007. Revenue for the first quarter of fiscal 2008 was $10.5 million. Net loss on a GAAP (Generally Accepted Accounting Principles) basis was $3.3 million, or $0.13 per share and $0.11 on a pro forma basis.A reconciliation of pro forma operating results to GAAP results is included below. Second Fiscal Quarter 2008 Business Outlook Electroglas expects revenue for the second fiscal quarter of 2008 to increase to the $11-$13 million range and improving through the year as the Company’s products are adopted by new and existing customers. Investor Conference Call Details Electroglas’ management plans to hold a teleconference on its first fiscal quarter results, along with its outlook for the second fiscal quarter 2008, today beginning at 2:00 p.m. PT, 5:00 p.m. ET.Interested parties who wish to attend the teleconference may call (877) 753-5186 (United States); Conference ID is 16558026, and are asked to do so approximately 10 minutes before the teleconference is scheduled to begin.No reservations are required.The teleconference will be available via webcast from the Company’s website at www.electroglas.com. About Electroglas Electroglas is a leading supplier of innovative wafer probers and software solutions for the semiconductor industry.For more than 40 years, Electroglas has helped integrated device manufacturers (IDMs), wafer foundries and outsourced assembly and test (OSAT) suppliers improve the overall effectiveness of semiconductor manufacturers’ wafer testing. Headquartered in San Jose, California, the company has shipped more than 15,000 systems worldwide. Electroglas’ stock trades on the NASDAQ Global Market under the symbol “EGLS.” More information about the company and its products is available at www.electroglas.com. Safe Harbor Statement This news release contains forward-looking statements including statements relating to Electroglas’ business outlook; and expectations regarding revenue and new product adoption in the second fiscal quarter of 2008.These forward-looking statements involve risks and uncertainties including, but not limited to, the risk of adverse changes in global and domestic economic conditions, a prolonged downturn in the semiconductor and electronics industries, a downturn or decrease in customer utilization rates, unforeseen technical difficulties related to the development and manufacture of Electroglas’ products, and a failure of its new products to achieve broad market acceptance as a result of competing technologies.Electroglas assumes no obligation to update this information.For a further discussion of risks and uncertainties that could cause actual results to differ from those expressed in these forward-looking statements, as well as risks relating to Electroglas’ business in general, see the risk disclosures in Electroglas’ SEC filings, including its most recent annual report on Form 10-K for the year ended May 31, 2007, its quarterly reports on Form 10-Q and periodic reports on Form 8-K filed from time to time with the SEC. - Condensed Financial Statements Attached - ELECTROGLAS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per-share amounts) Three months ended September 1, 2007 September 2, 2006 (unaudited) (unaudited) Net sales $ 10,491 $ 13,533 Cost of sales 6,895 11,550 Gross profit 3,596 1,983 Operating expenses: Engineering, research, and development 2,250 2,743 Sales, general and administrative 3,738 4,960 Restructuring and impairment charges 273 - Total operating expenses 6,261 7,703 Operating loss (2,665 ) (5,720 ) Interest expense, net (93 ) (56 ) Other expense, net (172 ) (45 ) Loss before income taxes (2,930 ) (5,821 ) Provision for income taxes 368 4 Net loss $ (3,298 ) $ (5,825 ) Net loss per share, basic and diluted $ (0.13 ) $ (0.22 ) Shares used in basic and diluted calculations 26,326 26,259 Reconciliation of GAAP to Non-GAAP Financial Measures Financial Information In addition to disclosing results that are determined in accordance with Generally Accepted Accounting Principles (GAAP), Electroglas also discloses non-GAAP results of operations that exclude certain unusual charges, gains, or benefits.Electroglas reports non-GAAP results in order to better assess and reflect operating performance.These results are provided as a complement to results provided in accordance with GAAP.Management believes the non-GAAP measure helps indicate underlying trends in Electroglas’ business, and management uses non-GAAP measures to establish operational goals.Non-GAAP information is not determined using GAAP and should not be considered superior to or as a substitute for GAAP measures or data prepared in accordance with GAAP. The following is a reconciliation of GAAP loss to non-GAAP net loss (in thousands): Three months ended September 1, 2007 September 2, 2006 (unaudited) (unaudited) GAAP loss before income taxes $ (2,930 ) $ (5,821 ) Non-GAAP adjustments: Inventory Provision (1) - 3,386 Restructuring and impairment charges 273 - Non-GAAP loss before income taxes (2,657 ) (2,435 ) Income tax provision (benefit) 368 4 Non-GAAP net loss $ (3,025 ) $ (2,439 ) Non-GAAP net loss per share, basic and diluted $ (0.11 ) $ (0.09 ) The following is a reconciliation of GAAP gross profit to non-GAAP gross profit (in thousands): Three months ended September 1, 2007 September 2, 2006 (unaudited) (unaudited) GAAP gross profit $ 3,596 $ 1,983 Non-GAAP adjustments: Inventory provision (1) - 3,386 Non-GAAP gross profit $ 3,596 $ 5,369 Net sales $ 10,491 $ 13,533 Non-GAAP gross margin 34 % 40 % (1) During Q1 2007, the Company reduced its forecast outlook for its Sidewinder product line.In connection with this decision, the Company recorded a $3.4 million provision for excess inventory. ELECTROGLAS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) September 1, 2007 May 31, 2007 (unaudited) ASSETS Current assets: Cash and short term investments $ 20,287 $ 30,788 Accounts receivable, net 8,988 9,855 Inventories 11,974 11,883 Restricted Cash 500 500 Prepaid expenses and other current assets 2,487 2,355 Total current assets 44,236 55,381 Property, plant and equipment, net 4,315 4,779 Goodwill 1,942 1,942 Other assets 3,629 3,732 Total assets $ 54,122 $ 65,834 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 6,064 $ 5,953 Accrued liabilities 6,179 6,347 Deferred revenue 755 1,036 Convertible subordinated notes - 8,486 Total current liabilities 12,998 21,822 Convertible subordinated notes 23,041 22,851 Financial instrument related to convertible debt 3,250 3,192 Non-current liabilities 2,351 2,466 Stockholders’ equity 12,482 15,503 Total liabilities and stockholders’ equity $ 54,122 $ 65,834 Investor and Shareholder Contact: Electroglas, Inc. Candi Lattyak Investor Relations (408) 528-3801 clattyak@electroglas.com
